Exhibit 10.2

 

CIMAREX ENERGY CO.

1700 Lincoln Street, Suite 1800

Denver, Colorado 80203-4518

 

NOTICE OF GRANT OF RESTRICTED STOCK

AND AWARD AGREEMENT

 

Name:

 

 

 

Participant ID:

 

 

 

Plan:  2011 Equity Incentive Plan

 

 

 

Date of Award:

 

 

 

Number of shares:

 

 

 

Restriction Period Ends:  5 years from date of grant

 

 

By accepting this agreement online, you and Cimarex Energy Co. (the “Company”)
agree that the Restricted Stock is granted under and governed by the terms and
conditions of the Company’s 2011 Equity Incentive Plan (the “Plan”) and the
Award Agreement (the “Agreement”), both of which are attached and made a part of
this document.  In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of the Agreement, the terms and conditions
of the Plan will prevail.

 

1

--------------------------------------------------------------------------------


 

AWARD AGREEMENT

 

1.                                       Grant of Restricted Stock.  The Company
grants you Restricted Stock as set forth in the foregoing Notice of Grant.  The
Restricted Stock may be evidenced in the manner the Company deems appropriate,
including, without limitation, a book-entry registration or issuance of a stock
certificate or certificates.

 

2.                                       Restriction Period.  Except as
otherwise provided in sections 3(a) and 4 below, the Restriction Period will end
five years from the date of grant.  You may not sell, assign, transfer (by gift
or otherwise), pledge, hypothecate, or otherwise dispose of, by operation of law
or otherwise, any of the Shares prior to the end of the Restriction Period.

 

3.                                       Termination of Employment.

 

(a)                                  Death or Disability.  If your employment
with the Company terminates on account of death or disability (as defined
below), the Restriction Period will end and the Restricted Stock will be fully
vested and payable.

 

You will be considered disabled if you are (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

 

(b)                                 Other Terminations.  If your employment with
the Company terminates prior to the end of the Restriction Period for any reason
other than death or disability, whether or not your termination is voluntary or
involuntary, your Restricted Stock will be forfeited, and you must immediately
transfer and assign to the Company, without any consideration, all Restricted
Stock, and you may not exercise any of the privileges or rights of a stockholder
with respect to the Restricted Stock.

 

4.                                       Change of Control.  Upon the occurrence
of a Change of Control Event, as defined in the Plan, the Restriction Period
will end and the Restricted Stock will be fully vested and payable.

 

5.                                       Removal of Restrictions.  Upon vesting
of the Restricted Stock, the Company will deliver shares of common stock to
you.  In conformity with its insider trading policy, the Company may elect to
electronically deliver the shares to your account at a brokerage firm selected
by the Company.

 

6.                                       Withholding Taxes.  Unless you make
other arrangements with the Company, the Company will withhold a number of
shares of common stock having a Fair Market Value (as defined in the Plan) on
the date of payment equal to the minimum statutory total tax which could be
withheld on the transaction.  You may also make arrangements with the Company to
pay the amount of taxes required by law or to deliver to the Company previously
owned shares of common stock having a Fair Market Value on the date of payment
equal to the minimum statutory total tax.  In no event will any form of payment
made by you be permitted if it would result in an accounting charge with respect
to shares delivered to pay such taxes, unless otherwise approved by the
Committee.

 

7.                                       Effect of Prohibited Transfer.  If any
transfer of Restricted Stock is made or attempted to be made contrary to the
terms of this Agreement, the Company will have the right to acquire, without the
payment of any consideration, such shares from you or your transferee, at any
time before or after a

 

2

--------------------------------------------------------------------------------


 

prohibited transfer.  In addition to any other legal or equitable remedies it
may have, the Company may enforce its rights to specific performance to the
extent permitted by law and may exercise such other equitable remedies then
available to it.  The Company may refuse for any purpose to recognize any
transferee who receives shares contrary to the provisions of this Agreement as a
stockholder and may retain and/or recover all dividends on such shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 

8.                                       Rights as a Stockholder.  During the
Restriction Period, you will have the right to receive dividends and to vote the
shares of Restricted Stock.  If any dividends or distributions are paid in
shares of Common Stock, all of these shares will be subject to the same
restrictions on transferability as the shares of Restricted Stock with respect
to which they were paid.

 

9.                                       Miscellaneous.

 

(a)                                  Adjustments.  Article IX of the Plan
provides for certain adjustments to the number of shares of Common Stock covered
by the Restricted Stock and other changes in connection with a reorganization or
other changes to the Common Stock.

 

(b)                                 Change of Control.  Section 5.2 of the Plan
describes the actions that may be taken by the Committee with respect to the
Restricted Stock upon the occurrence of a Change of Control Event.

 

(c)                                  Restrictions on Common Stock.  Any shares
of Common Stock acquired by you are subject to the Company’s Insider Trading
Policy and may be subject to other restrictions on resale.  Any sale or other
disposition of shares by you must be made in compliance with the Company’s
Insider Trading Policy, in effect from time to time, securities law and other
applicable legal requirements.

 

(d)                                 Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to Restricted Stock
awarded under the Plan or future Restricted Stock that may be awarded under the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

(e)                                  Amendment or Modifications to the
Agreement.  This Agreement constitutes the entire understanding of the parties
on the subjects covered.  You expressly warrant that you are not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Modifications to this Agreement or the Plan may
only be made in writing and signed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without your consent, to comply with
Section 409A of the Code or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A of the Code in connection with this
Option.

 

(f)                                    Amendment or Termination of the Plan.  By
accepting this Restricted Stock, you expressly warrant that you have received
the Restricted Stock under the Plan, and have received, read and are familiar
with the terms of the Plan.  You understand that the Plan is discretionary in
nature and that it may be amended, suspended or terminated by the Company at any
time.

 

(g)                                 Defined Terms.  Capitalized terms have the
meaning set forth in the Plan or herein, as the case may be.

 

3

--------------------------------------------------------------------------------


 

(h)                                 Compliance with Securities Laws.  This
Agreement shall be subject to the requirement that if at any time counsel to the
Company determines that the listing, registration or qualification of the shares
of subject to the Restricted Stock upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
issuance or purchase of such shares thereunder, the Restricted Stock may not be
awarded unless such listing, registration, qualification, consent or approval
shall have been effected or obtained on conditions acceptable to the Committee. 
Nothing herein shall be deemed to require the Company to apply for, obtain, or
keep current, any such listing, registration or qualification.

 

(i)                                     Construction; Severability.  The section
headings contained herein are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

(j)                                     Waiver.  Any provision contained in this
Agreement may be waived, either generally or in any particular instance, by the
Committee appointed under the Plan, but only to the extent permitted under the
Plan.

 

(k)                                  Binding Effect.  Subject to the limits on
the transferability of the Restricted Stock, this Agreement shall be binding
upon and inure to the benefit of the Company and you and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

(l)                                     No Right to Continued Employment. 
Nothing contained in this Agreement or the Plan shall be construed as giving you
any right to remain employed by (or provide other service to) the Company, any
Subsidiary or any Affiliated Entity.  The Company reserves the right to
terminate your employment (or other service) at any time.

 

(m)                               Notices.  Any notice required or permitted to
be given under this Agreement shall be in writing and shall be delivered
electronically, personally or mailed (U.S. Mail) by the Company to you at your
then current address as maintained by the Company or such other address as you
may advise the Company in writing.  Any such notice shall be deemed to have been
given as of the second day after deposit in the United States mails, postage
prepaid, properly addressed as set forth in this paragraph, in the case of a
mailed notice, or as of the date delivered in the case of electronic or personal
delivery.

 

(n)                                 Governing Law.  This Agreement and the Plan
shall be governed by and construed in accordance with the laws of the State of
Delaware except as superseded by applicable Federal law.

 

Attachments:

 

2011 Equity Incentive Plan
Plan Prospectus
Insider Trading Policy

 

4

--------------------------------------------------------------------------------